Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 1 of 51

C |TY 0 F N EW 0 R L EAN S C|TY ClV|L SERV|CE COMM|SS|ON

DEPARTMENT OF C|TY ClV|L SERV|CE M|CHELLE D' CRA|G' CHA|RF,ERSON
SU|TE 900 - 1340 POYDRAS ST. RONALD P_ MCCLA|N' V|CE_
NEW ORLEANS LA 70112 CHA|RPERSON
(504) 658-3500 FAX NO. (504) 658-3598 JOSEPH S. CLARK
TANlA TETLOW

STEPHEN CAPUTO

 

L|SA M. HUDSON

M|TCHELL J. LANDR|EU
DlRECTOR OF PERSONNEL

MAYOR Tuesday, September 5, 2017

l\/|r. Dominic N. Varrecchio
300 Lafayette Street, Suite 103
New Or|eans, LA 70130

Re: Zepporiah Edmonds VS.

Department of Pub|ic Works
Docket Number: 8444

Dear l\/lr. Varrecchio:

Attached is the decision of the City Civil Service Commission in the matter of your appeal,

This is to notify you that, in accordance With the rules of the Court of Appeal, Fourth Circuit, State of
Louisiana, the decision for the above captioned matter is this date - 9/5/2017 - filed in the Office of the Civil
Service Commission at 1340 Poydras St. Suite 900, Or|eans ToWer, NeW Or|eans, Louisiana.

lf you choose to appeal this decision, such appeal must conform to the deadlines established by the

Commission's Ru|es and Artic|e X, 12(B) of the Louisiana Constitution. Furtherl any such appeal shall be
taken in accordance With Article 2121 et. seq. of the Louisiana Code of Civil Procedure.

For the Commission,

//lLM/d@': /;r.:' .- i/_>./

Doddie K. Smith
Chief, l\/lanagement Services Division

cc: Dani E. Gal|oway
Elizabeth S. Robins
Jim l\/lullaly
Zepporiah Edmonds

file

"AN EQUAL OPPORTUNITY EMPLOYER"

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 2 of 51

C lTY 0 F N EW 0 R L EA N S clTY civii_ sERvicE coMMissioN

DEPARTMENT OF C|TY ClV|L SERV|CE M|CHELLE D' CRA|G' CHA|RPERSON
SU|TE 900 - 1340 POYDRAS ST. RONALD p' MCCLA|N’ V|CE_
NEW ORLEANS LA 70112 CHA|RPERSON
(504) 658-3500 FAX NO. (504) 658-3598 JOSEPH S. CLARK
TAN|A TETLOW

STEPHEN CAPUTO

 

LisA M. HuosoN
N"TCHE'~L J~ "ANDR'EU DiREcToR oF PERsoNNEL

MAYOR Tuesday, September 5, 2017

l\/lr. Dominic N. Varrecchio
300 Lafayette Street, Suite 103
New Or|eans, LA 70130

Re: Zepporiah Edmonds VS.
Department of Pub|ic Works
Docket Number: 8467

Dear l\/lr. Varrecchio:

Attached is the decision of the City Civil Service Commission in the matter of your appeal

This is to notify you that, in accordance With the rules of the Court of Appea|, Fourth Circuit, State of
Louisiana. the decision for the above captioned matter is this date ~ 9/5/2017 - filed in the Office of the Civil
Service Commission at 1340 Poydras St. Suite 900l Or|eans ToWer, New Or|eans, Louisiana.

if you choose to appeal this decision, such appeal must conform to the deadlines established by the

Commission's Ru|es and Article X, 12(B) of the Louisiana Constitution. Furtherl any such appeal shall be
taken in accordance With Article 2121 et. seq. of the Louisiana Code of Civil Procedure.

For the Commission,

Doddie K. Smith
Chief, l\/lanagement Services Division

cc: Dani E. Galloway
Elizabeth S. Robins
Jim |Vlu||a|y
Zepporiah Edmonds

Tl|e

"AN EQUAL OPPORTUNITY EMPLOYER"

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 3 of 51

C |TY 0 F N EW 0 RL EA N S crrY clviL sERvicE coMMissioN

DEPARTMENT OF C|TY ClV|L SERV|CE
SU|TE 900 - 1340 POYDRAS ST.
NEW ORLEANS LA 70112

M|CHELLE D. CRA|G, CHA|RPERSON
RONALD P. MCCLA|N, VlCE-

 

(504) 658-3500 FAX NO. (504) 658-3598 JOSEPH S. CLARK CHA‘RPERSON
TAN|A TETLOW
STEPHEN CAPUTO
M|TCHELL J. LANDR|EU L|SA M. HUDSON
MAYOR DIRECTOR OF PERSONNEL

Tuesday, September 5, 2017

l\/lr. Dominic N. Varrecchio
300 Lafayette Street, Suite 103
NeW Or|eans, LA 70130

Re: Zepporiah Edmonds VS.
Department of Pub|ic Works
Docket Number: 8485

Dear l\/lr. \/arrecchio:

Attached is the decision of the City Civil Service Commission in the matter of your appeal

This is to notify you that, in accordance with the rules of the Court of Appeal, Fourth Circuitl State of
Louisiana, the decision for the above captioned matter is this date ~ 9/5/2017 - filed in the Office of the Civil
Service Commission at 1340 Poydras St. Suite 900, Or|eans ToWer, NeW Or|eansl Louisiana.

lf you choose to appeal this decisionl such appeal must conform to the deadlines established by the
Commission's Ru|es and Article X, 12(B) of the Louisiana Constitution. Further, any such appeal shall be
taken in accordance With Article 2121 et. seq. of the Louisiana Code of Civil Procedure.

For the Commission,

M{Q ddt/id 7( ;/;NL?",§:;,\

Doddie K. Smith
Chief, l\/lanagement Services Division

cc: Dani E. Galloway
Elizabeth S. Robins
Jim l\/lu|laly
Zepporiah Edmonds

file

"AN EQUAL OPPORTUNITY EMPLOYER"

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 4 of 51

CIVIL SERVICE COMMISSION
CITY OF NEW ORLEANS

 

 

ZEPPORIAH EDMONDS

VS.

DEPARTMENT OF PUBLIC WORKS

DOCKET Nos.: 8444, 8467 & 8485

 

 

II.

III.

IV.

TABLE OF CONTENTS
Introduction ..................................................................... 2
Factual Background ............................................................ 3
A. DPW’s Parking Division ................................................... 3
B. Civil Service Rule II, § 10.1 ................................................ 3
1. Appellant’s Alleged WhistleblowerActivities .................... 4
2. Alleged Retaliation ................................................... 6
C. Alleged Misconduct ......................................................... 8
l. F ailure to Cooperate with OIG Investigation ................... 8
2. Intelference with DPWInvestigation ............................ 15
3. Retalialion against Valerie Petty .................................. 21
4. Unauthorized Settlement of Civil Service Appeal ............... 24
D. Pre-Termination Hearing .................................................. 26
Standard .......................................................................... 29
A. Appeal Based Upon Allegation of Retaliation ........................ 29
B. Appeal Based Upon Challenge to Sufficiency of Cause ............. 30
Analysis .......................................................................... 31
A. Appellant’s Retaliation Claim ............................................ 31
B. Sufficiency of Cause/Occurrence of Misconduct .................... 33
1. Intelference with OIG Investigation ................................. 33
2. Intelference with DPW In vestigation ................................ 37
3. Retaliation Against Valerie PettV ..................................... 40
4. Unauthorized Settlement of Civil Service Appeal .................. 43
C. Adverse Impact on Appointing Authority ............................. 43
D. Was Discipline Commensurate with Offense .......................... 45
Conclusion ........................................................................ 47

 

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 5 of 51

Z. Edmonds
Nos. 8467 & 8485

I. INTRODUCTION

Appellant, Zepporiah Edmonds, brings the instant appeal pursuant to Article X, §§ S(A)
of the Louisiana Constitution and this Commission’s Rule ll, §§ 4.1, 10.1.l At all times relevant
to the instant appeal, Appellant served as a Parking Administrator within the Department of Public
Works for the City of New Orleans, (hereinafter “Appointing Authority” or “DPW”) and had
permanent status as a classified employee.

On January l 1, 2016, the Commission issued an Order denying the Appointing Authority’s
motion for summary disposition related to Appellant’s claims of retaliation and discriminatory
treatment under Rule II, § 10.1. ln making its ruling, the Commission held that Appellant had
sufficiently plead a claim of discriminatory treatment. However, the Commission limited the
scope of Appellant’s retaliation claims to; l) the DPW’s scheduling of a pre-termination hearing
(as Well as any discipline that may result from such hearing), and 2) the DPW’s imposition of an
emergency suspension The Commission Went on to observe that “the success of [Appellant’s]
claims of retaliation and discriminatory treatment based on her whistleblower status depend upon
her establishing a causal connection between her alleged whistleblowing activities and the adverse
employment action she suffered.” Appellant later amended her original appeal to include her
termination and filed a new appeal alleging that the DPW lacked sufficient cause to terminate her
employment. (DPW Exh. 3). All three docket numbers, 8444, 8467 and 8485 are consolidated

Between April 21, 2016 and March 13, 2017, a referee appointed by the Commission
presided over an appeal hearing encompassing nine (9) sessions The undersigned Commissioners

have reviewed the transcript and exhibits from this hearing as well as the referee’s report. The

 

1 Rule II, § lO.l is known colloquially as the “whistleblower rule” and provides a classified employee with a
mechanism to challenge discipline or discriminatory treatment based upon such employee’s reporting of conduct that
violates the law or applicable regulations

!-.)

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 6 of 51

Z. Edmonds
Nos. 8467 & 8485

undersigned Commissioners also accept the Hearing Examiner’s evidentiary rulings and adopt the
inferences he recommended as a result of the Appointing Authority’s failure to produce
documents The Commission observes that appointing authorities who flaunt the orders of hearing
examiners on evidentiary matters do so at their own peril.

Based upon our review of the record, we render the following judgment

II. FACTUAL BACKGROUND

A. DPW’s Parking Division

The DPW consists of several divisions related to public infrastructure and services. One
of these divisions is the Parking Division. And, within the Parking Division there are various units
responsible for monitoring and enforcing parking ordinances throughout the City of New Orleans.
These units include towing, booting, ticket writing, and residential permit parking. (Tr. v. l at
10:3-12). Appellant began working in the Parking Division on May 21, 1984 as a parking control
officer (ticket writer) and occupied numerous positions over the course of her thirty-two-year
career. Ia’. at 6:19-23. ln 2006, Appellant began serving as the Parking Administrator -the highest
ranking official in the Parking Division - and received permanent status in that classification in
2009. Id. at 911-16. As Parking Administrator, Appellant was responsible for the day-to-day
operations of all Parking Division units. During the relevant period of time, Appellant reported to
the Director of the DPW, Mark Jernigan, Lt. Col. (Retired).

B. Civil Service Rule II, § 10.1

Appellant alleges that she became a “whistleblower” in 2012 When she raised a concern
that the DPW and the City of New Orleans employed a bid rigging scheme in relationship to a
curb management contract. (App. Letter of Appeal 9/15/15). Appellant alleged a scheme,

executed by members of the bid review team, that purportedly violated mayoral executive order

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 7 of 51

Z. Edmonds
Nos. 8467 & 8485

MJL 10-05 related to the public bidding process for City contracts (referred to hereinafter as
“MJL 10-05”).

Our Rules provide a mechanism through Which employees Who engage in “protected
activity” may appeal retaliatory discipline or discriminatory treatment

No employee shall be subjected to discipline or discriminatory treatment by an

appointing authority because he or she gives information, testimony or evidence in

a prudent manner to appropriate authorities concerning conduct prohibited by law

or regulation which he or she reasonably believes to have been engaged in by any

person(s). If the employee incurs such treatment despite this admonition, he or she

shall have a right of appeal to this Commission.
Rule ll, §10.1.

1. Appellant’s Alleged Whistleblower Activities

During the latter part of 2011 or early 2012, Col. Jernigan appointed Appellant to serve on
the selection committee for the selection of a vendor in connection With a Curbside Management
Request for Proposals (hereinafter “RFP”). The successful vendor to the RFP would be
responsible for parking meter services as Well as ticket processing (Tr. v. 1 at 22:19-24). Initially,
eight vendors applied to the RFP, but the selection committee narrowed the field of candidates
down to three, Duncan Solutions, Xerox Solutions, and Standard Parking. [a’. at 2318-16.
Appellant testified that, based upon her review of bids, Duncan Solutions appeared to be “almost
a million dollars more than the other bidders.” She also testified that Duncan Solutions had a poor
track record of performance with other municipalities. Ia’. at 24:1-15.

During the course of the review process, Appellant became convinced that Allen Square
(who was the City’s IT Director at the time) and Edward Kurkow (an unclassified employee on

the Mayor’s “Innovation Team”) were attempting to steer the bid towards Duncan Solutions at the

direction of Andrew Kopplin, the City’s Chief Administrative Officer. Ia’. at 25:17-23. Appellant

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 8 of 51

Z. Edmonds
Nos. 8467 & 8485

based her belief on several factors, the first of which was the alleged improper participation in the
selection process by individuals not properly added to the selection committee. (App. Exh. 31).

ln a July 25, 2012 letter to Col. Jernigan, Appellant alleged that Mr. Kurkow had
improperly participated as a voting member of the selection committee and had failed to disclose
possible conflicts of interest stemming from his former employment at Xerox and close
relationship With Duncan Solutions. Id. Appellant believed that Mr. Kurkow’s conduct violated
Section 9 ofMJL 10-05. Ia'.

Appellant also believed that Mr. Kurkow had violated MJL 10-05 When he sought to ask
the three vendors for “best and final pricing.” Id. To Appellant, this appeared to be an attempt to
negotiate a lower price with the vendors prior to the actual selection, Which Would violate Section
11 of MJL 10-05. Id. Ultimately, Appellant informed Col. Jernigan that she found the actions of
Mr. Square and Mr. Kurkow “highly questionable” and in violation of MJL 10-05. Appellant takes
the position that her letter to Col. Jernigan constituted the provision of “information, testimony or
evidence in a prudent manner to appropriate authorities concerning conduct prohibited by law or
regulation which she reasonably believe[d] to have been engaged in by” Mr. Kopplin, Mr.
Square and Mr. Kurkow.

Appellant also met with investigators in the Office of the lnspector General for the City of
New Orleans regarding concerns she had about the Curbside Management RFP. (DPW Exh. 16;
Tr. v. 8 at 98:3-13). As a result of Appellant’s meeting with the OIG Investigators, First Assistant
Inspector General Howard Schwartz requested additional documentation and information related
to the Curbside Management RFP. (App. Exh. 3). Mr. Schwartz requested that Ms. Edmonds
provide the additional information no later than July 2, 2012 and copied Mr. Kopplin and Mr.

Square on the request. Id. Thus, there is no dispute that the DPW was aware that Appellant had

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 9 of 51

Z. Edmonds
Nos. 8467 & 8485

contacted Col. Jernigan and the OIG regarding her belief that the bidding process for the Curb
Management RFP violated MJL 10-05. The OIG’s investigation into Appellant’s claims did not
result in any finding of impropriety.

2. Alleged Retaliation

The Commission’s January ll, 2016 Order limited the scope of Appellant’s whistleblower
claims to the DPW’s scheduling of the pre-termination hearing and the imposition of an emergency
suspension. The Commission also gave Appellant leave to amend her appeal and add any
discipline that resulted from the pre-termination meeting. Appellant did eventually amend her
appeal and allege that her termination represented continued retaliation in response to her
Whistleblowing activities2

On October 27, 2015, the DPW issued Appellant correspondence regarding “notice of
emergency suspension and pre-termination hearing.” (H.E. Exh. lA). ln this correspondence, the
DPW referenced the following five instances of misconduct; 1) Appellant’s lack of cooperation
and responsiveness to an OIG investigation 2) Appellant’s interference in departmental
investigations into allegations of sexual harassment against Alton Jones, 3) Appellant’s improper
access to a fellow DPW employee’s email account, 4) Appellant’s retaliation against Valerie Petty,
and 5) Appellant’s unilateral settlement of a civil service appeal hearing involving a DPW
employee. Id. Through the notice, the DPW informed Appellant that, if she failed to appear at the
pre-termination hearing scheduled for November 16, 2015, the hearing would proceed without her.

Id. The notice was signed by Col. Jernigan

 

2 On February 4, 2016, Appellant filed two appeals One alleged that her termination was the product of discrimination
and retaliation in violation of Rule II, § 10.1. (DPW Exh. 3). The second February 4th appeal did not allege a violation
of Rule II, § lO.l but merely sought an appeal of Appellant’s termination

6

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 10 of 51

Z. Edmonds
Nos. 8467 & 8485

On November 16, 2015, Col. Jernigan issued Appellant a letter indicating that he had
rescheduled the pre-termination hearing to November 30, 2015. (H.E. Exh. lB). Through the
November 16th correspondence, Col. Jernigan also notified Appellant that the emergency
suspension issued on October 27th had been rescinded and that Appellant would remain out on
annual leave pending the pre-termination hearing. Id. The letter goes on to observe that Appellant
had exhausted her sick leave allotment Id. Though it is not in evidence, there Was apparently one
additional notice issued to Appellant by Col. Jernigan rescheduling the pre-termination meeting
from November 30, 2015 to December 14, 2015.

On or about December 11, 2015, Appellant’s previous counsel, Willie Zanders, provided
Col. Jernigan with medical documentation that indicated Appellant would not be able to return to
work until January 4, 2016. (App. Exh. 24). As a result Appellant’s illness, Mr. Zanders requested
that the DPW refrain from conducting the pre-termination hearing until Appellant’ s return to work.
Id. The DPW, through Senior Deputy City Attorney Cherrell Simms Taplin, declined to
reschedule the pre-termination hearing and observed that it had already been rescheduled on
numerous occasions Ia'. Ms. Simms observed that the DPW was not asking Appellant to resume
her job duties, but only to attend a pre-termination hearing. Ia’.

The pre-termination hearing proceeded on December 14, 2015. (H.E. Exh. 2). Present at
the hearing were Col. Jernigan, Ms. Taplin and Deputy City Attorney Elizabeth Robins; neither
Appellant nor her attorney attended. Id. After the pre-termination hearing, the DPW notified
Appellant of its decision to terminate her employment based upon the following four allegations
of misconduct 1) lack of cooperation and responsiveness to an OIG investigation 2) interference

with an internal investigation regarding allegations of sexual harassment against a fellow DPW

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 11 of 51

Z. Edmonds
Nos. 8467 & 8485

employee, Alton Jones, 3) retaliation against a fellow DPW employee, Valerie Petty, and 4)
settlement of a civil service appeal without authorization from Col. Jernigan (H.E. Exh. 2).

Appellant alleges that there is no support for the above-cited allegations of misconduct and
that the reasons provided in her disciplinary notice were pretext for the DPW’s true retaliatory
intent. ln the alternative, Appellant alleges that the DPW lacked sufficient cause to terminate her
employment.

C. Alleged Misconduct

1. F ailure to Cooperate with 01 G Investigation

2014 was a busy year for the OIG when it came to investigations pertaining to the Parking
Division. During the relevant period of time, the OIG had five active investigations into various
allegations of impropriety within the Parking Division, one of which included an allegation that a
tow truck driver had accepted cash bribes to release vehicles about to be towed. Another
investigation involved reports that Parking Control Officers (“PCOS”) were loitering in various
businesses in the CBD, including hotel lobbies When the proprietors of the businesses asked the
PCOs to leave, the PCOs allegedly began issuing retaliatory parking citations to the businesses’
patrons and employees (Tr. v. 2 at 49:20-50:17). lt was this second investigation that served as
the foundation for the first instance of misconduct cited in Appellant’s termination letter.

Michael Centola, an investigator for the OIG, testified that he directed another investigator,
Eddie Hernandez, to reach out to Appellant in order to gather information related to the allegations
against PCOs. ]d. at 49:20-24). According to Mr. Centola, Mr. Hernandez requested data and
information related to parking citations issued by specific PCOs. ]d. at 50:19-51:1. Mr. Hernandez
testified that his initial request was for citations issued in 2012, 2013 and 2014 for a geographical

area within the CBD; Mr. Hernandez also believed that he requested GPS data for PCOS operating

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 12 of 51

Z. Edmonds
Nos. 8467 & 8485

in that area. (Tr. v. 3 at 236:15-22). Mr. Hernandez recalled that his first meeting with Appellant
regarding the OlG’s investigation into PCOs occurred in August 2014. Id. at 245:1-8.

Appellant has a very different recollection of Why the OlG had initiated an investigation
into PCOs operating in the CBD. According to Appellant, Mr. Hernandez met with her on August
11, 2014 to discuss an investigation into PCOs sitting in coffee shops around the Federal Court
Complex on Poydras Street. (Tr. v. 8 at 196:17-21; DPW Exh. 12). Appellant understood that Mr.
Hernandez’s girlfriend worked in the complex and would often receive parking tickets (Tr. v. 8
at 196:21-24). Mr. Hernandez then showed Appellant a video he had captured on his cell phone
that depicted three or four PCOs sitting in CBD coffee shops Id. at 196:21-197:1. Appellant
identified one of the PCOS as Andrea Easterling; Mr. Hernandez then indicated that it was PCO
Easterling who had been issuing his girlfriend parking citations ld. at 197:1-5.

Appellant asserted that, on August 11, 2014, Mr. Hernandez asked Appellant to produce
“copies of parking tickets that were issued during a certain time frame near the Federal Complex.”
(DPW Exh. 12). Appellant initially told Mr. Hernandez that she and her staff could produce the
information but needed more time due to staffing challenges and the Parking Division’s transition
from one ticket processing vendor to another. Id. According to Appellant, producing this
information required a physical search through the Parking Division’s paper records Id.
Appellant testified that Parking Division personnel never had access to that type of information
Mr. Hernandez sought through Xerox (the original ticket processing vendor); hence the necessity
to search through physical records (Tr. v. 8 at 205:3-7).

On February 13, 2015, Appellant responded to a series of questions posed by Mr.
Hernandez regarding the OlG’s investigation into PCO misconduct (App. Exh. 59). ln this

response, Appellant did the following:

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 13 of 51

Z. Edmonds
Nos. 8467 & 8485

0 Confirmed that Brett Peze (vice-president with Xerox) was the contact person for
pre-transition ticket information and reiterated her understanding that Mr.
Hernandez would contact Mr. Peze.

» Stated that the city-issued cell phones carried by PCOS did not have GPS capacity.

0 lnformed Mr. Hernandez that searching ticket data maintained by Xerox required
a specific request to Xerox but that Parking Division staff had direct access to
Duncan’s database to run a similar search for current citations According to

Appellant’s email, Parking Division staff did not have the capacity to generate a
report on geographic ticket data maintained by Xerox for the years 2012-2014,

By March 2015, Mr. Centola stated that Appellant had still not provided any of the
information or data Mr. Hernandez requested back in August. This prompted Mr. Centola to direct
Mr. Hernandez to reach out directly to Xerox and inquire as to the availability of the data. (Tr. v.
2 at 51:10-18). Through Brett Peze, Xerox indicated that it Was able to provide the information
requested by the OIG. Id. at 52:1-7. However, Mr. Peze also told Mr. Hernandez that no one from
the City of New Orleans had ever requested the information Id. at 5228-9. Appellant testified that
she did not reach out to Xerox to request any data because Mr. Hernandez stated that he would
reach out to Xerox directly and make the request (Tr. v. 8 at 210:9-25, 264:15-265:9). Based upon
conversations Mr. Hernandez had with Xerox’s vice-president, Mr. Centola believed that Xerox
could have produced the requested data in August of 2014 at little to no cost Ici. at 71 :9-13, 93221-
94:5. However, by the time Mr. Centola established that Xerox could produce the records, he
determined that the cost of retrieving such records outweighed their usefulness Ia’. at 71 : 14-24.

Mr. Centola perceived Appellant’s delayed response as intentional because; l) it contrasted
dramatically from her prior interactions with OIG investigators 2) Appellant waited six months to
inform Mr. Hernandez that the Parking Division did not have GPS data related to the PCOS under
investigation 3) Mr. Centola believed that Appellant lied when she represented that Xerox could

not produce the requested information 4) Appellant failed to produce all citations issued in the

10

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 14 of 51

Z. Edmonds
Nos. 8467 & 8485

second quarter of 2014, and 5) Appellant belatedly produced prior discipline issued to a PCO for
engaging in misconduct that was nearly identical to the misconduct the OIG Was investigating
Id. at 52218-10, 5523-13.

During his testimony, Mr. Centola admitted that he did not recall Whether or not Mr.
Hernandez put his initial request for information to Appellant in writing and relied on Mr.
Hernandez’s claims as to the content of the initial request Tr. v. 2 at 9613-6. When pressed as to
whether or not it was the OlG’s policy to put requests in writing, Mr. Centola testified that “it is
now” and pointed to Appellant’s lack of cooperation as a reason for the OIG’s policy change. Id.
at 96111-25. The new policy is allegedly - and flippantly - referred to as “the Zepporiah Rule.”
Id. at 96:21-25.

ln fact, Mr. Hernandez did not put his initial request for information in Writing. (Tr. v. 3 at
235:9-21). Mr. Hernandez himself testified that, once it became clear that he Was not receiving
the information he requested, he began to put requests in writing (Tr. v. 3 at 195214-19). The first
document in the record that reflects a set of specific Written requests from Mr. Hernandez to
Appellant regarding the OlG’s investigation into PCOs is a January 12, 2015 email From Mr.
Hernandez to Appellant (App. Exh. 10).

However, it is clear that Mr. Hernandez and Appellant communicated about various
information requests between August 2014 and January 2015. Mr. Hernandez sent Appellant a
text on August 12, 2014 requesting to speak with Appellant and another text on September 17,
2014, asking if “any of the items [are] available for pickup.” Id. 3 Appellant responded to the

September 17th text indicating that she Would be able to produce something by the close of

 

3 Via text message on August 6, 2014, Mr. Hernandez asked Appellant if there was “any more information regarding
the GPS information.” (DPW Exh. l). Given that Mr. Hernandez sent this text prior to the August 11, 2014 meeting
Mr. Hernandez held with Appellant regarding the PCO investigation the Commission finds that this text pertained
to one of the other OIG investigations running concurrently with the PCO investigation

11

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 15 of 51

Z. Edmonds
Nos. 8467 & 8485

business and Mr. Hernandez wrote back that he would be able to come by the Parking Division on
September 18, 2014. Ia’. Mr. Hernandez reported to the Parking Division’s offices on the morning
of September 18, 2014, but Appellant was not there and no documents were waiting (App. Exh.
9 at p. l). When he reached out to Appellant to determine Why no documents were produced, she
told him that she Was at Tulane Hospital and would call him back when she could. [a'.

The next written communications between Mr. Hernandez and Appellant occurred in
November 2014. On November 12, 2014, Mr. Hernandez emailed Appellant and informed her
that “l have yet to receive anything from the in-person request from this summer.” (App Exh. 9).
Appellant responded that she was out of the office due to an illness and expressed a belief that Mr.
Hernandez had been working with Sherida Emery, another employee in the Parking Division,
regarding the outstanding information request ]a’. l\/lr. Hernandez indicated that he had reached
out to Ms. Emery on two separate occasions in October 2014 and earlier in November 2014 but
had not received any responsive documents or records ]d.

At all times, Mr. Hernandez Was professional in his approach and tone. He went so far as
to say he is sorry to bother Appellant With the requests while she is out sick. Id. Appellant
indicated that she was “embarrassed” that her office had not been more responsive and offered to
set up a call with Ms. Emery or conduct some amount of limited research from home. [d. On
November 17, 2014 Mr. Hernandez again reached out to Appellant and asked if she would be in a
position to provide a completion date for assembling the requested information [a'. Mr.
Hernandez’s emails establish that he did not agree to indefinitely defer his request for PCO citation
data and was respectfully persistent in his pursuit of the information

On December 18, 2014 Mr. Hernandez requested Appellant provide him With “a copy [of]

the list of items that [he and Appellant] discussed earlier this year.” Ia'. Unfortunately, the

12

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 16 of 51

Z. Edmonds
Nos. 8467 & 8485

record does not contain Appellant’s response to Mr. Hernandez’s December 18th request
However, an email from Mr. Hernandez to Appellant on January 12, 2015 contains a series of
detailed questions pertaining to procedures and records maintained by the DPW and its vendors
(App. Exh. 10). Appellant answered each of Mr. Hernandez’s questions at some point in February
2015 but did not attach any documents or reports Ia’.

As noted above, Mr. Hernandez claimed that, on August ll, 2014 he asked Appellant to
produce data related to tickets issued by various PCOs during 2012 through 2014. Ia’. at 179:19-
180:6. Based upon an interview with Xerox vice-president, Brett Peze, Mr. Hernandez understood
that Xerox had access to the information sought by the OIG regarding parking citations but never
received a request by the Parking Division for such information Id. at 181 :19-182:7, 218:1-7. Mr.
Hernandez obtained Mr. Peze’s contact information from Appellant and agreed to reach out to him
during a conversation with Appellant (Tr. v. 3 at 182:14-19; App. Exh. 10). The Commission
finds that Appellant did not contact Xerox to obtain the data Mr. Hernandez requested in August
of 2014 because she believed her staff were capable of producing the data. Thus, it did not occur
to her to reach out to Xerox. Furthermore, the Commission accepts Appellant’s testimony that
Parking Division Staff did not have direct access to the historic citation data stored in Xerox’s
database and would have had to ask a Xerox project manager to compile a report Eventually, Mr.
Hernandez decided to contact Xerox in an attempt to secure records he had been asking Appellant
to produce for five months

In June 2015 , the OIG released a report in Which it concluded that PCOs Were loitering in
various businesses within the CBD. (Tr. v. 2 at 73:1-10; App. Exh. 15 at p. 1 of 6). OIG
investigators were also able to establish that PCOs issued citations to law enforcement vehicles,

even though such vehicles displayed proper identifiers indicating that they were in fact law

13

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 17 of 51

Z. Edmonds
Nos. 8467 & 8485

enforcement vehicles ]d. However, the report indicated that the OIG was unable to determine if
any citations issued by PCOs were retaliatory in nature. Id. The report goes onto state that

The OIG requested all citations issued to vehicles parked near the addresses of the

complainants for the period of 2012 to 2015. The Parking Control Division [of the

DPW] did not produce the requested documents As a result of the Parking Control

Division’s inability to produce the requested documents our office Was unable to

determine if other businesses had been subjected to any manner of retaliation by

PCOs.

Ia’. The above-cited passage contained a footnote that read, “Parking Administrator (PA)
Zepporiah Edmonds related that manpower, funding issues, and the fact that Duncan Solutions
Inc., replaced Xerox as the City’s ticket processing vendor contributed to their inability to produce
the requested documents.” Id. The portion of the report addressing the Parking Division’s failure
to cooperate with the OIG’s investigation concluded with the following statement

lt appears that the Parking Control Division could have fulfilled the request for

information regarding the number of citations issued by location types of

violations, dismissed citations, and citations issued by particular PCOs simply by
forwarding the request to its current ticket processing vendor. lnstead, the Parking

Control Division continued to insist that it Was unable to provide the information

that the OIG had requested.

]a'. at p. 3 of 6.

Mr. Centola acknowledged that he had worked With Appellant on several prior cases and
found her cooperation to be “spotty” in that he would have to ask several times for certain pieces
of information (Tr. v. 2 at 8:12-15). However, when pressed about the level of Appellant’s
cooperation with OIG investigations Mr. Centola acknowledged that he was generally satisfied
with Appellant’s conduct Id. at 21:1-24:25. Mr. Centola testified that he was surprised that

Appellant failed to cooperate with the OlG’s investigation into PCOs because “she kn[ew] how to

cooperate.” Ia'. at 48:11-16. Mr. Hernandez acknowledged that Appellant never attempted to

14

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 18 of 51

Z. Edmonds
Nos. 8467 & 8485

dissuade him from pursuing the investigation and informed him that she was glad the OlG’s office
Was looking into PCO conduct (Tr. v. 3 at 246:14-19).

2. Interference in Departmental Investigations into Allegations of Sexual
Harassment againstAlton Jones

Shanta Scott was an employee with the DPW for a brief period of time in the summer of
2015. Ms. Scott worked primarily as a tow truck driver, and her supervisor Was Alton Jones. ln
June 2015, Ms. Scott contacted the OIG and alleged that Mr. J ones had engaged her in
inappropriate and unprofessional conversations about her personal life. (App. Exh. 22). On one
occasion Ms. Scott alleged that Mr. Jones directed her to report to a location in the St. Roch
neighborhood at 7:00 p.m. Where she thought she would be Working as part of a towing task force.
]d. When Ms Scott arrived at the tow yard to sign in Mr. J ones was not there. When Ms Scott
called Mr. J ones to ask Where she should sign in for the night, Mr. J ones allegedly told her that he
did not want her to Work but rather to have drinks with him at the location in question Id. As a
result of Ms. Scott’s allegations both the OIG and the DPW initiated investigations into Mr.
Jones’s conduct

On September 2, 2015, the OIG released a report prepared by Howard Schwartz regarding
its investigation into allegations of sexual harassment against Mr. Jones. (App. Exh. 44). ln the
report, there is a summary of the allegations made by Ms Scott against Mr. J ones which include
claims that Mr. J ones would often compliment l\/Is. Scott on her appearance during the workday,
inquire about Ms. Scott’s romantic interests and once invited l\/Is. Scott out for drinks Id. There
was no mention in the OIG’s report of Ms. Scott feeling threatened by Appellant

The OIG also interviewed Ashley Terry, who is the sister of Ms. Scott Ms. Terry indicated
that the statement she provided to Ms. Copeland about Mr. Jones’s alleged inappropriate behavior

was accurate and that no one asked her to withdraw or change her statement Ia’. Ms Terry

15

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 19 of 51

Z. Edmonds
Nos. 8467 & 8485

recalled discussing the matter with both her sister (Ms. Scott) and her father, whom she identified
as an employee with the City of New Orleans. ]a’. The OIG did not make any recommendations
or conclusions in its report ]a’.

The report also referenced lndia Toney, a witness to the alleged harassment perpetrated by
Mr. Jones. OIG investigators interviewed Ms. Toney and noted that, on June 22, 2015 , Ms. Toney
provided Linda Copeland (DPW’s Director of Human Resources) with “a Written statement
regarding sexual harassment on the part of Alton Jones” Ia’. However, the report noted that Ms.
Toney subsequently contacted Ms. Copeland and “asked if she could withdraw the statement
because she did not want it to be used in any administrative action against a fellow employee.” Id.
Ms. Toney acknowledged that her first statement was accurate, and that the conversations she had
with Mr. J ones were likely not appropriate for the work place, but she did not want the DPW to
use the statement against Mr. Jones [a'. Ms. Toney went on to Write that she felt compelled to
provide a statement because a co-worker was present and provided a statement as well. Id. There
is no mention in the OIG report that Ms. Toney’s decision to Withdraw her original statement Was
because of anything Appellant said or did.

Mr. J ones testified that he first learned of the DPW’s investigation into Ms. Scott’s
allegations against him through a conversation with the City Attorney’s office. (Tr. v. 2 at 179:19-
180:4). According to Mr. J ones the only communication he received from Appellant during the
course of DPW’s investigation was a phone call during Which Appellant told Mr. J ones that Col.
Jernigan wanted to see him. (Tr. v. 2 at 182:19-183:4). The record confirms that Col. Jernigan

sent Appellant a text on June 22, 2015 informing Appellant that he Would like to meet With Mr.

16

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 20 of 51

Z. Edmonds
Nos. 8467 & 8485

J ones on the morning of June 23, 2015. (App. Exh. 44).4 After receiving the call from Appellant,
Mr. Jones reported to Col. Jernigan’s office and briefly met with him. (Tr. v. 2 at 184:1-15).
However, Col. Jernigan did not speak with Mr. Jones about the allegations of sexual harassment
]d. at 183:16-19. On June 26, 2015, Mr. Jones sent Col. Jernigan an email in which he thanked
Col. Jernigan for meeting With him earlier in the day and for “reevaluat[ing] this entire situation”
(App. Exh. 44). Mr. J ones went on to thank Col. Jernigan for “not juking [him] around.” Id.

As part of the DPW’s investigation Col. Jernigan spoke with Ms. Toney about her desire
to withdraw her previous statement (Tr. v. 9 at 120:10-14). During this conversation Ms. Toney
again indicated that her original statement was accurate, but she still Wanted to withdraw it. She
also indicated that she had spoken with Appellant before requesting that her prior statement be
Withdrawn. Ia’. at 120:19-25. lmportantly, she did not claim that her actions were motivated by
anything Appellant said or did. Nevertheless based on his conversation with l\/Is. Toney and a
review of another DPW employee’s (Ms Rachel Cook) statement, Col. Jernigan believed that
Appellant had “contacted the witnesses prior to them giving me statements or in some cases after
they gave their original statement and caused them to either change their statement or change
modify what they put on their statement.” Id. at 123:15-21. ln the end, Col. Jernigan testified that
it “appeared” to him that his investigation was “tainted” by Appellant’s interference Id. at 126:20-
23. Col. Jernigan reached this conclusion despite the fact that none of the witnesses he interviewed
claimed that Appellant threatened them or otherwise influenced their participation (or lack thereof)

in the DPW’s investigation (Tr. v. 5 at 133:18-22).

 

4 Both Ms. Copeland and Col. Jernigan alleged that Appellant’s contact with Mr. Jones was inappropriate and
suggested that Appellant somehow coordinated Mr. Jones’s use of` sick leave Given that Col. Jernigan directed
Appellant to contact Mr. J ones regarding a meeting, and Mr. Jones’s testimony that Appellant did not tell him why
Col. Jernigan wanted to see him, the Commission does not find that Appellant’s contact with Mr. Jones was
inappropriate

17

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 21 of 51

Z. Edmonds
Nos. 8467 & 8485

Col. Jernigan prepared a report regarding the DPW’s investigation into the allegations
against Mr. Jones. (App. Exh. 45). In his report, Col. Jernigan noted that Ms Scott had approached
Ms. Copeland with allegations that Mr. Jones had engaged her in inappropriate and sexually
themed conversations and advances Id. Ms. Scott identified three witness to Mr. Jones’s
behavior, Ms. Toney, Ms. Cook and Ms. Terry. Ia’. Col. Jernigan noted that Ms. Copeland obtained
statements from Ms. Terry and Ms. Toney, but Ms. Cook did not feel comfortable providing a
statement to Ms. Copeland. Id. On July 27, 2017 Ms Cook did eventually provide a statement
regarding in which she confirmed that she did not initially provide a statement to Ms. Copeland
because she did not feel comfortable doing so. (App. Exh. 49). She also acknowledged that she
spoke with Appellant but that Appellant did not ask about Mr. Jones or the investigation but
instead inquired about “how work was going ” ]a’. In response to the question “Have you heard
or had any conversations started by Mr. Jones or any other supervisor within Towing directed
towards you or any other employee that made you uncomfortable?” Ms. Cook simply wrote, “No.”
Id.

Ms. Copeland testified that Appellant contacted witnesses to Mr. Jones’s sexual harassment
and “threatened them not to testify. And then [the Witnesses] rescinded their statements.” (Tr. v.
4 at 24:24-25:6). When pressed about this testimony, Ms Copeland claimed that Ms. Scott Was
one of the witnesses Who was threatened by Appellant ]d. at 25:13-22. Ms. Copeland claimed
that she had a statement from Ms. Scott that contained an allegation that Appellant threatened her.
[d. at 2623-11. l\/Is. Copeland further alleged that the female witnesses told investigators that they
did not want to provide statements against Mr. J ones for fear of retaliation by Appellant and Mr.
Jones Id. at 27:17-23. This testimony is demonstrably false and gives the Commission a great

deal of pause

18

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 22 of 51

Z. Edmonds
Nos. 8467 & 8485

As a preliminary matter, the Commission notes that Ms. Scott did not Withdraw or
otherwise modify any claims or statements provided as part of the investigation into Mr. J ones
And, contrary to Ms. Copeland’s testimony, there is no mention in the OlG’s report that Ms.
Toney’s conversation with Appellant prompted her to withdraw her statement or that Ms. Toney
feared that Appellant would retaliate against her for providing a statement ln withdrawing her
original statement, Ms Toney indicated that she was doing so because she “didn’t want anything
said or written to be used against any city employee.” (App. Exh. 44).5 She did not reference
Appellant in her letter. l\/Is. Toney went on to Write that the DPW could “use Ms. Smith’s and Ms.
Terry’s statements but 1 do not want to be a part of anything that will degrade any city employee.”
]d. lf Ms. Toney had in fact told the OlG’s investigator that her conversation with Appellant
prompted her to change her story, the Commission Would expect that the OIG would have included
such an essential detail in his report ln fact, the only pressure Ms. Toney alleges she felt was
applied by Ms. Copeland and Ms Terry, not Appellant

Ms. Copeland later tried to modify her testimony claiming that the person the witnesses
had felt threatened by was Mr. Jones and that she had received an email alleging that Appellant
was contacting Witnesses (Tr. v. 4 at 29:8-15). Given Ms. Copeland’s testimony quoted below,
the Commission is troubled by the clear contradiction

Question to Ms. Copeland: lf 1 sent a subpoena asking for statements of witnesses that
say that [Appellant] threatened them, do you still have those statements?

 

5 Ms Toney’s original statement dated June 22, 2015, recounts several instances during which Mr. Jones asked
questions about her personal life (DPW Exh. 22). Ms. Toney also alleged that Mr. Jones would engage her and
another DPW employee, Takeisha Feast, in sexually explicit conversations that covered subjects like oral sex and the
size of “private[s] .” [d. The June 22nd statement also contained allegations that Ms. Feast and another DPW employee
had access to a substance that would mask illegal or illicit drugs in urine. Id.

19

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 23 of 51

Z. Edmonds
Nos. 8467 & 8485

Answer by Ms. Copeland: l should. The sixth floor has just undergone a renovation and

We’ve had to move everything into boxes and the boxes are everywhere, but l could try to

find them.

(Tr. v. 4 at 26:3-1 l). The DPW never attempted to introduce such statements and the Commission
finds that the reason for this is that the statements do not exist Indeed, Ms. Copeland eventually
acknowledged that the phantom statements did not exist and her claims about Appellant’s
interference with witnesses was based upon a single vague email she received and the fact that one
witness withdrew her statement Id. at 30:6-23. Ultimately, the DPW failed to introduce any
evidence or testimony that Appellant contacted witnesses to Mr. Jones’s alleged sexual harassment
in order to intimidate or threaten them.

Appellant recalled speaking with Col. Jernigan regarding the allegations against Mr. J ones
at some point on June 22, 2014 while she was on sick leave (Tr. v. 7 at 43:24-44:19). And, during
his testimony, Col. Jernigan acknowledged calling Appellant about the investigation while
Appellant was on sick leave His reason for doing so Was to inform Appellant about the
investigation because he assumed that she would probably hear from members of the staff that
Col. Jernigan was calling employees and talking to them. (Tr. v. 5 at 102:24-103:2). During their
call, Appellant cautioned Col. Jernigan to be circumspect When assessing Ms. Scott’s allegations
because Ms. Scott had recently been terminated for her refusal to submit to a drug test (Tr. v. 7
at 44:10-19).

After speaking With Col. Jernigan Appellant received a call from Ms. Toney’s aunt, with
whom Appellant was/is good friends (Tr. v. 7 at 44:23-25). Ms. Toney’s aunt informed Appellant

that Ms. Toney Was very upset because she “believed that [the DPW] were trying to fire Alton

based upon a statement [Ms Toney] wrote” Id. at 46:17-19. According to Appellant, Ms. Toney’s

20

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 24 of 51

Z. Edmonds
Nos. 8467 & 8485

aunt “begged” Appellant to call Ms. Toney. Id. at 19-21. Appellant did call Ms. Toney, but denies
that she encouraged Ms. Toney to withdraw her original statement ]d. at 50:1-3, 51 :10-52:14.

Appellant also acknowledged that she spoke With Ms. Cook. l\/ls. Cook told Appellant that
she did not feel comfortable providing a statement to Ms. Copeland about Mr. J ones Id. at 47:8-
15. Prior to her conversation with Appellant, Ms. Cook had already refused to provide Ms.
Copeland with a statement regarding the allegations against l\/lr. Jones. (App. Exh. 20).

Appellant denied speaking with Ms. Terry but did admit that she reached out to Ms. Terry’s
father, Thomas Terry, who worked for the City in the Department of Property Management ]d.
at 49:23-50:1, 50:13-17. Appellant contacted Mr. Terry because she Was concerned about the
work environment within the Towing Unit and wanted to determine if Mr. Terry “knew What was
going on.” Id. at 50:18-25. Mr. Terry told Appellant that Mr. J ones had been harassing his
daughters and Appellant assured Mr. Terry that “we would get to the bottom of it.” Ia’. at 50:24-
51 :4. Appellant denied that she asked Mr. Terry to get his daughters to withdraw their statements
and was sympathetic to Mr. Terry’s concerns because she has daughters about the same age as Mr.
Terry’s daughters Id. at 51:4-9.

Appellant claimed that she had a very close working relationship with employees in the
Parking Division and it was common for employees to call Appellant at “all hours of the night.”
(Tr. v. 7 at 52:4-11).

3. Retaliation Against Supervisor Valerie Petty

Ms. Petty was a mid-level supervisor within the Parking Division. ln late-2014 and early-
2015, Ms. Petty Was responsible for training all newly appointed PCOs and had held the position
for some time as ofJune 2015. (Tr. v. 5 at 135:11-15). On May 8, 2015 Ms. Petty sent two emails

in which she complained about Appellant’s management of the Parking Division. (App. Exh. 25).

21

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 25 of 51

Z. Edmonds
Nos. 8467 & 8485

The first email went to both to Col. Jernigan and Ms. Copeland, the second was addressed just to
Ms. Copeland. [d. Ms. Petty closed her second email with the following statement “Please keep
this confidential. lt’s ok to share with [Col. Jernigan] but l’m so afraid if others find out you Will
be having a new training coordinator and possibly a new supervisor I.” Id. Despite the confidential
nature of Ms. Petty’s communication Col. Jernigan testified that “somehow” Appellant obtained
a copy of Ms. Petty’s email and soon thereafter removed all training responsibilities from Ms.
Petty. (Tr. v. 5 at 135:21-25).

Ms Copeland speculated that Appellant became aware of Ms Petty’s email when Ms
Copeland inadvertently included the email in a series of documents she sent to Deputy Mayor
Cedric Grant for signature (Tr. v. 3 at 163:20-25). After inadvertently sending the email to Mri
Grant, Ms. Copeland claimed that an unidentified employee told her that Mr. Grant’s secretary
sent the email to Appellant Id. at 165:5-17.

While she denied seeing the first May 8, 2015 email from Ms. Petty to Col. Jemigan,
Appellant acknowledged that she did see an email chain between Ms. Petty and Ms. Copeland
after Ms. Copeland had left the email on a table in Parking Division offices; upon reading the email
Appellant reported it to Col. Jernigan and complained that the email Was “highly inappropriate”
and referred to “very minor issues that could be easily addressed.” (Tr. v. 7 at 61:14-24).
Appellant referenced the email exchange between Ms. Petty and Ms. Copeland in a letter dated
June 24, 2015. (DPW Exh. 2).

Appellant admitted that she reassigned l\/Is. Petty on or about June 2015, but claimed that
she made the decision to rotate Ms. Petty out of the role of trainer in April 2015. (See App. Exh.
6). Appellant testified that she met with Col. Jernigan in April 2015 and laid out new supervisory

roles for various staff members through a memorandum approved by Col. Jernigan (Tr. v. 7 at

22

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 26 of 51

Z. Edmonds
Nos. 8467 & 8485

62221-63:13). However, Ms Petty is not directly mentioned in the memorandum in evidence as
“Appellant Exhibit 6.” Rather, the memo indicates that Ms. Emery would be assuming the
responsibilities pertaining to “all training for new hires and in-service training for the Unit.”
(App. Exh. 6). At the time Appellant drafted the memo, Ms. Delisia Crayton supervised and
coordinated all training Id. The changes laid out in the April 2015 memorandum were to be
effective in June 2015. Id.

On June 5, 2015 l\/Is. Petty sent an email to Appellant complaining about her reassignment
and asking for an explanation (App. Exh. 7). Appellant responded on the same day and instructed
Ms. Petty to refer to a June 4, 2015 memorandum that evidently contained details of the
reassignments Id. 6 The reason Appellant provided to Ms. Petty for the reassignment was a need
to rotate the responsibilities of supervisors within the Parking Division. Id. Appellant closed her
email by offering to meet with Ms. Petty and answer any additional questions Ia'. Despite
Appellant’s belief that she notified staff of the assignment changes in May, it is clear from
Appellant’s email that much of the staff were unaware of specific reassignments until June 4, 2015.
(App. Exh. 7). Col. Jernigan denied that rotating assignments among supervisors was standard
practice and testified that he Was unaware of any rotation of training duties since he assumed the
role of director in 2011. (Tr. v. 5 at 140:20-141:6). ln contrast Jorge Hernandez, a former
Management Development Specialist 11 within the Parking Division testified that it Was standard
operating procedure for supervisors within the Parking Division to rotate duties (Tr. v. 1 at 123 : 1 5-
24). J. Hernandez served in the Parking Division for eight years and the Commission finds his

experience with the rotation of assignments to be persuasive

 

6 This June 4th memorandum is not in the record.

23

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 27 of 51

Z. Edmonds
Nos. 8467 & 8485

There is no dispute that Ms. Petty’s reassignment did not represent a demotion change in
classification change in title, or a reduction in pay.

4. Settlement of Giara Mahogany Appeal WithoutAuthorization or Approval from
DPWDirector

On or about September 30, 2014, the DPW purportedly suspended Ms. Giara Mahogany
for forty-five days. (DPW Exh. 4). Through a miscommunication between Appellant and Ms.
Copeland, Ms. Mahogany ultimately only served thirty days of the forty-five-day suspension
(App. Exh. 40). Despite only serving a portion of her suspension Ms Mahogany still appealed
her discipline to the Commission. Prior to proceeding to an appeal hearing, Assistant City
Attorney Gregory Feeney entered into a settlement agreement with Ms. Mahogany - who was pro
se - on or about February 2, 2015. (DPW Exh. 15). The terms of the agreement provided that Ms.
Mahogany Would withdraw her appeal in exchange for the DPW reducing her suspension from
thirty days to fifteen days Id.

Prior to the implementation of Ms Mahogany’s initial forty-five-day suspension Col.
Jernigan met With Appellant and Ms. Copeland to discuss Ms Mahogany’ s underlying misconduct
and the appropriate response (Tr. v. 5 at 151213-152:18). Appellant and l\/Is. Copeland both
lobbied Col. Jernigan to issue a suspension rather than fire Ms. Mahogany. Id. Ultimately, Col.
Jernigan accepted the recommendation from Appellant and Ms. Copeland and issued Ms.
Mahogany discipline in the form of a forty-five-day suspension and a demotion Id. Col. Jernigan
alleged that Appellant settled the matter - by reducing the suspension to fifteen days ~ without
consulting with and receiving authorization from him in violation of DPW practice and procedure
(H.E. Exh. 2).

Col. Jernigan testified that, based on the conversation he had with Appellant and Ms.

Copeland related to the imposition of Ms. Mahogany’s discipline, he believed that “it was

24

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 28 of 51

Z. Edmonds
Nos. 8467 & 8485

understood that this was going to be a 45 day suspension and any deviation from that needed to
come back to me.” (Tr. v. 5 at 153:15-20). The following exchange occurred When Appellant’s
counsel pressed Col. Jernigan on this point

Question: Are you absolutely certain that there Was a discussion with Ms. Edmonds
that created the picture that the 45 day suspension was not to be curtailed or limited?

Answer: I felt that l was pretty clear that in our -- in the office When l met With

both with Ms Copeland and l\/ls. Edmonds this was a 45 day suspension instead of

a termination and the letter l signed off said 45 days.

Id. at 153221-154:7.

Col. Jernigan acknowledged that Appellant had settled disciplinary appeals with DPW
employees in the past but claims that he did not expressly give Appellant such authority and only
learned of the practice following Appellant’s settlement in Ms. Mahogany’s case ]d. at 155:16-
156:16.7 After he learned of the practice, he allegedly reached out to the City’s Attorney’s office
to change the practice Col. Jernigan believed that, even if there Were prior instances Where
Appellant had unfettered discretion to settle appeals his prior discussion with Appellant about Ms
Mahogany’s suspension differentiated the case from others Id. at 151 :2-10.

Appellant asserted that she did not understand her conversations with Col. Jernigan
regarding Ms. Mahogany’s suspension to infer some restriction on her ability to settle appeals
(Tr. v. 7 at 87:2-17). Appellant testified that she had had the authority to settle appeal hearings

before and after she allegedly overstepped her authority. Id. at 82:11-83:11. According to

Appellant, following the settlement of Ms. Mahogany’s case, she settled three other appeals related

 

7 Col. Jernigan offered conflicting testimony regarding When he became aware that Appellant Was settling appeals
without first vetting the terms of the settlement agreements with him. (Tr. v. 5 at 157:6-13). The Commission struggles
to reconcile this testimony With Col. Jernigan’s earlier claims that the Mahogany case was when he first learned of
the DPW’s prior practice of allowing the Parking Administrator to settle appeals Because we find that the Hearing
Examiner’s question was clear, direct and narrow in scope, we accept Col. Jernigan’s first response - that the
Mahogany case was the first he learned that Appellant had settled cases without first vetting the settlements with him
_ to be the accurate reflection of his memory.

25

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 29 of 51

Z. Edmonds
Nos. 8467 & 8485

to discipline without having to obtain Col. Jemigan’s advance approval. Id. at 83:13-18, 84:22-
85:22. At no point in time did Col. Jernigan or other DPW representative issue Appellant a
directive regarding the parameters of her settlement authority. ]d. at 86:22-87:1. Col. Jernigan
acknowledged that he did not restrict or otherwise alter Appellant’s authority to settle cases in
writing lnstead, Col. Jernigan believed that his statements regarding Ms. Mahogany’s suspension
spoke for themselves

Richard Boseman is the administrative manager for the Parking Division’s hearing center
and has served in city government for approximately twenty-five years; much of his experience
Was with the DPW. Id. at 278:5-17. Mr. Boseman held several senior-level management positons
Within DPW and testified that Parking Administrators, like Appellant, had negotiated settlements
related to disciplinary appeals in the past (Tr. v. 3 at 291217-292:14). On cross-examination he
acknowledged that his experience with the disciplinary process occurred before Col. Jemigan’s
tenure as DPW director.

D. Pre-Termination Hearing

Civil Service Rule IX, § 1.2 requires that an appointing authority conduct a pre-termination
hearing prior to implementing an employee’s termination when such an employee has permeant
status in the classified service This Rule is consistent with the U.S. Supreme Court’s ruling in
Cleveland Board of Education v. Loudermill, 470 U.S. 532, 105 S.Ct. 1487, 84 L.Ed.2d 494
(1985)(establishing that the minimum due process requirement for public employees facing
dismissal is notice and a pre-termination opportunity to respond). The opportunity “need not be
elaborate” but should serve as an initial inquiry into the substance of the allegations against the
employee in order to “guard against mistaken decisions.” George v. Dep 't of F ire, 637 So.2d 1097,

1104 (La. Cr. App.1994).

26

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 30 of 51

Z. Edmonds
Nos. 8467 & 8485

On October 27, 2015 the DPW issued Appellant a letter regarding “notice of an emergency
suspension and pre-termination hearing.” (H.E. Exh. lA). The pre-termination hearing Was first
scheduled for November 16, 2015. [d. The DPW later rescinded the emergency suspension and
rescheduled the pre-termination hearing for November 30, 2015; in its rescheduling notice, the
DPW observed that Appellant had exhausted her sick leave and would “remain on annual leave
per your doctor’s notification to the [DPW] until your new pre-termination hearing date on
November 30, 2015.” (H.E. Exh. lB). On November 30th Appellant’s predecessor counsel, Willie
Zanders sent an email to Col. Jernigan requesting that he reschedule the pre-termination hearing
(App. Exh. 23). Mr. Zanders attached a document to his email that purported to be from
Appellant’s physician indicating that Appellant should be excused from work. Id. There was no
return date indicated.

On December 11, 2015, Mr. Zanders sent Col. Jernigan another letter, this time attaching
a note from Appellant’s physician indicating that Appellant would be unable to return to work
until January 4, 2016. (App. Exh. 24). ln light of the documentation attached to his December
llth correspondence, Mr. Zanders requested that Col. Jernigan refrain from holding a pre-
termination meeting while Appellant was on sick leave Id. Col. Jernigan referred the matter to
the City Attorney’s office Senior Chief Deputy City Attorney Cherrell Simms Taplin responded
on behalf of the DPW and indicated that Appellant’s pre-termination hearing would proceed as
scheduled on December 14, 2015. Id. Ms Taplin pointed out that the DPW had rescheduled the
pre-termination hearing on many occasions and the medical documentation provided indicated that
there were “no restrictions” on Appellant’s “regular activities.”

Mr. Zanders responded to Ms. Taplin and indicated that Appellant’s “continuing medical

issues” prohibited her attendance at the pre-termination meeting and also hindered Appellant’s

27

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 31 of 51

Z. Edmonds
Nos. 8467 & 8485

ability to prepare for the hearing He closed by indicating that he was not in a position to
effectively represent Appellant and reiterated his request that the hearing not be scheduled while
Appellant was under a doctor’s care ln the end, the DPW conducted the pre-termination hearing
without Appellant or her attorney present on December 14, 2015. (H.E. Exh. 2).

As of December 14, 2015, Appellant had exhausted her sick leave and had been granted
permission by the DPW to convert her accumulated annual leave to sick leave (DPW Exh. 21).
The Commission notes that our Rules do not limit the number of sick leave days an employee may
accumulate, nor does it limit the number of sick leave days an employee may use in a calendar
year. In fact, our Rules contemplate that an employee may use more than thirty sick leave days in
one year. (See Rule Vlll, § 2.2(d)). However, by October 2015 Appellant had exhausted all of her
accumulated sick leave and was using annual leave (DPW Exh. 21). A classified employee’s use
of annual leave as a replacement for sick leave is not addressed by our Rules and thus is within the
discretion of the appointing authority to grant or deny. Based upon the communications between
Mr. Zanders and Ms. Taplin it is clear that the DPW had chosen to deny Appellant’s use of annual
leave as a replacement for sick leave for the duration of pre-termination hearing on December 14,
2015. lf Appellant had any accumulated sick leave time or Family Medical Leave Act (“FMLA”)
time left as of December 14, 2015, the DPW would not have had the option of mandating
Appellant’s appearance at the pre-termination hearing. However, as of December 14, 2015
Appellant had used 886.4 hours of sick leave time during the course of the 2015 calendar year.
This equates to approximately one hundred and twenty-six (126) days and far more than the twelve
weeks required by the FMLA. (DPW Exh. 21).

As a result of the above findings of fact and law, the Commission finds that the DPW was

not obligated to reschedule the December 14, 2015 pre-termination hearing once Appellant had

28

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 32 of 51

Z. Edmonds
Nos. 8467 & 8485

exhausted her sick leave and twelve-week allotment of FMLA leave Therefore, the pre-
termination hearing held on December 14, 2015 was procedurally sufficient and in compliance
with our Rules.
III. LEGAL STANDARD

Appellant brought two types of appeals before the Commission. One in which she alleged
that the DPW retaliated against her for engaging in whistleblowing activities and a second one
challenging whether or not the DPW had sufficient cause to terminate her. For the sake of judicial
expediency and efficiency, the Commission consolidated these appeals as they arose out of a
common nucleus of operative fact8

A. Appeal Based Upon Retaliation

Article X, § 8(B) of the Louisiana Constitution prohibits any appointing authority from
discriminating against classified employees on the basis of political or religious beliefs sex, or
race The classified employee bringing such an appeal bears the burden of proof and must establish
that some adverse employment action was the product of a prohibited discriminatory motive La.
Con art. X, § 8(B). Civil Service Rule ll, §10.1 prohibits an appointing authority from disciplining
or subjecting a classified employee to discriminatory treatment in retaliation for the employee’s
engagement in protected activity. For the purposes of § 10.1, an employee engages in “protected
activity” when “he or she gives information testimony or evidence in a prudent manner to
appropriate authorities concerning conduct prohibited by law or regulation which he or she
reasonably believes to have been engaged in bv anv person(s).” Rule ll, § 10.1 (emphasis added).

Because a claim of retaliation under the Commission’s Rules so closely resembles a claim of

 

8 Appellant requested that the Commission sever her appeals and hear each one individually. lt was Appellant’s
belief that the consolidation of the cases would result in additional time and expense Through an Order issued on
July 7, 2016, the Commission denied Appellant’s request to sever the appeals observing that separating the cases
would actually increase the time and expense of the appeals

29

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 33 of 51

Z. Edmonds
Nos. 8467 & 8485

discrimination the Commission has held that the appellant bears the burden of proof in such
appeals

ln a post-hearing motion the DPW asserted that Appellant must establish an actual
violation of law in order to prevail in a retaliation claim based upon Civil Service Rule ll, § 10.1.
ln support of its argument the DPW cites to Louisiana Revised Statute § 23 :967. The Commission
does not dispute that Louisiana Courts have interpreted the state law regarding whistleblower
claims to require an actual violation of law or regulation However, the language of § 23:967
differs substantially from Rule ll, § 10.1. ln order to establish a prima facie case of retaliation
under Civil Service Rules, a classified employee need only establish that he or she “reasonably
believed” that conduct prohibited by law or regulation occurred. ln this respect the Commission’s
Rule is similar to the Louisiana Environmental Whistleblower Statute that prohibits an employer
from retaliating against an employee who, in “good faith,”:

Discloses, or threatens to disclose, to a supervisor or to a public body an activity,

policy, practice of the employer, or another employer with whom there is a business

relationship, that the employee reasonably believes is in violation of an

environmental law, rule, or regulation.
La. Rev. Stat. Ann. § 30;2027A(1)(emphasis added).

B. Appeal Based on a Challenge to Suj]iciency of Cause

An appointing authority may discipline an employee with permanent status in the classified
service for sufficient cause La. Con Art. X, § 8(A). lf an employee believes that an appointing
authority issued discipline without sufficient cause, he/she may bring an appeal before this
Commission. ]d. lt is well-settled that in an appeal before the Commission pursuant to Article
X, § 8(A) of the Louisiana Constitution an Appointing Authority has the burden of proving, by a

preponderance of the evidence; 1) the occurrence of the complained of activity, and 2) that the

conduct complained of impaired the efficiency of the public service in which the appointing

30

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 34 of 51

Z. Edmonds
Nos. 8467 & 8485

authority is engaged Gast v. Dep't ofPolice, 2013-0781 (La. App. 4 Cir. 3/13/14), 137 So. 3d 731,
733 (La. Ct. App. 2014)(quoting Cure v. Dep't ofPolice, 2007-0166 (La. App. 4 Cir. 8/1/07), 964
So. 2d 1093, 1094 (La. Ct. App. 2007)). lf the Commission finds that an appointing authority has
met its initial burden and had sufficient cause to issue discipline, it must then determine if that
discipline “was commensurate with the infraction” Abbott v. New Orleans Polz'ce Dep't, 2014-
0993 (La. App. 4 Cir. 2/11/15, 7); 165 So.3d 191, 197 (citing Walters v. Dep't ofPolice osz`ty of
New Orleans, 454 So.2d 106, 113 (La. 1984)). Thus, the analysis has three distinct steps with the
appointing authority bearing the burden of proof at each step.
IV. ANALYSIS
A. Appellant’s Retaliation Claim

ln an order issued in January 2016, the Commission ruled that Appellant could M a
claim of retaliation against the DPW. However, in order to M in her claim of retaliation
Appellant must first establish that; 1) she engaged in a protected activity as articulated in Rule ll,
§10.1, 2) she experienced discipline or discriminatory treatment and 3) there was a causal
connection between Appellant’s protected activity and the alleged discipline and discriminatory
treatment she suffered at the hands of the DPW.

Appellant alleges that her pre-disciplinary hearing, emergency suspension and termination
constitute “discipline and/or discriminatory treatment” undertaken by the DPW in retaliation for
her 2012 whistleblowing activates. We agree And, for the purposes of our decision we will
assume, without deciding, that Appellant reasonably believed that the bidding process in
connection with the 2012 Curb Management RFP violated MJL 10-05. There was a great deal of

testimony and evidence on this matter, but the Commission need not reach a decision on the

31

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 35 of 51

Z. Edmonds
Nos. 8467 & 8485

reasonableness of Appellant’s belief since Appellant has failed to establish a causal connection
between the DPW’s alleged retaliatory actions and her “protected activity.”

First and foremost the lack of any temporal proximity between Appellant’ s whistleblowing
activities and the alleged retaliatory conduct deals a substantial blow to Appellant’s claim. See
Heath v. Bd. ofSupervisorsfor S. Univ. & Agric. & Mech. Coll. , 850 F.3d 731, 742 (5th Cir.2017),
as revised (Mar. 13, 2017)(three year gap between the plaintiffs alleged protected activity and
alleged retaliation by her employer was “far too long” a period to establish causation without other
evidence); see also Admz're v. Strain, 566 F.Supp.2d 492, 515 (E.D. La. 2008)(the elapse of twenty-
three months between the plaintiff’s protected activity and her employer’s retaliatory action
militated against a finding of a causal connection). ln order to find merit in Appellant’s retaliation
claim, the Commission must first find that the DPW waited more than two-and-a-half years - and
issued Appellant overwhelmingly positive performance evaluations - before exacting any manner
of revenge upon Appellant The Commission does not find that the DPW perpetrated such a
Machiavellian scheme

The second obstacle to Appellant’s retaliation claim is the demonstrated personal animosity
between Appellant and Ms Copeland. Appellant testified that her relationship with Col. Jernigan
was “excellent” before Col. Jernigan made the decision to bring Ms. Copeland on board as HR
Manager. (Tr. v. 8 at 38:17-24). According to Appellant “up until about March 2014, we
[Appellant and Col. Jernigan] had a great relationship.” Ia’. at 230:11-17. Appellant went on to
testify that it was only upon Ms. Copeland’s hiring and assumption of a larger role in the day-to-
day operations of the DPW that “the harassment and retaliation escalated.” (Tr. v. 6 at 116:19-21).
Appellant herself acknowledged that Ms. Copeland was engaging in “personal harassment and

retaliation” ]d. at 1 16121-25. However, since l\/ls. Copeland was not employed by the DPW when

32

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 36 of 51

Z. Edmonds
Nos. 8467 & 8485

Ms Edmonds engaged in her alleged whistleblowing activities any alleged harassment or
retaliation Appellant suffered at the hands of l\/ls. Copeland did not trigger Rule ll, § 10.1.9 The
Commission finds that much of the tension and hostility within the DPW was due to the toxic
personal relationship between Ms. Copeland and Appellant as opposed to any whistleblowing
activity undertaken by Appellant in 2012.

Based upon the foregoing the Commission finds that Appellant has failed to establish that
the discipline and discriminatory treatment allegedly perpetrated by the DPW were the product of
impermissible retaliation and DENY her retaliation appeal

B. Occurrence of the Complained of Activities

Since the Commission finds that the DPW’s actions did not violate Rule ll, § 10.1, we now
move to the question of whether or not the DPW established sufficient cause for Appellant’s
termination

1. F ailure to Cooperate with OIG Investigation

The prior close working relationship between Appellant and OIG investigators bred a
certain degree of informality that ultimately created confusion regarding what information
lnvestigator Hernandez initially requested Appellant produce in August of 2014. The rule known
as “The Zepporiah Rule” likely should have been standard practice at the outset of Mr.
Hernandez’s investigation Given the Commission’s familiarity with the detailed investigative

work performed by the OlG and his staff, we are surprised that Mr. Hernandez did not make his

 

9 The Commission also dismisses any suggestion that a “cat’s paw” theory of retaliation was at play here Under
“cat’s paw” theory of liability, “a plaintiff can establish an employer's liability where another employee with
retaliatory animus influenced an actual decision-maker to take retaliatory or discriminatory action against the
plaintiff.” Bounds v. Capl`tal Area Family Violence ]nterventz'on Ctr., Inc., CA 14-802-JJB-RLB, 2016 WL 1089266,
at *4 (M.D. La. Mar. 18, 2016)(citing Zamora v. City OfHouston, 798 F.3d 326, 332 (5th Cir. 2015)). The only
actionable retaliatory animus cited by Appellant resulted from her complaint that the curb management bidding
process violated MJL 10-05. This occurred two years before Ms. Copeland joined the DPW. Therefore, we do not
find that Appellant’s complaint about the 2012 bidding process could serve as retaliatory animus for Ms Copeland.

33

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 37 of 51

Z. Edmonds
Nos. 8467 & 8485

original request for information in writing Apparently Mr. Hemandez himself was not sure of
what information he had originally requested of Appellant since, in December 2014, he asked
Appellant to send him the list of items he had originally requested earlier in the year. (App. Exh.
9). When pressed about the lack of any written request l\/lr. Hernandez testified that “when l said
l was going to be meeting with [Appellant], l said, do l need to type something up? [My supervisor]
said, no. She has been cooperative in the past Go over there and talk to her. She’ll, most likely,
give us everything that we need.” (Tr. v. 3 at 235:15-21). Because Appellant was the only witness
with a clear recollection of the initial request we accept her testimony on the matter.

ln her written response to the OlG’s report Appellant claimed that Mr. Hernandez’s initial
request was for “copies of parking tickets that were issued during a certain time frame near the
Federal Complex.” (DPW Exh. 12). But, during the presentation of her case, Appellant offered
contradictory accounts of what information was available to her and her staff as of August 2014.
Appellant first claimed that filling Mr. Hemandez’s initial request would consume a great deal of
her staff’s resources - which was why Appellant had asked for more time to produce a response
Id.

However, in a February 13, 2015 email, Appellant claimed that there was no way for her
staff to search Xerox-era data for tickets based on street address (App. Exh. 59). lnstead, her
staff - and Mr. Hernandez ~ would have to rely upon reports generated by Xerox’s project
manager. Ia’. This is at odds with Appellant’s testimony and written response wherein Appellant
claimed that her staff could have produced the requested information but it would have involved
an extensive physical search through paper records (DPW Exh. 12; Tr. v. 7 at 2623-9; Tr. v. 8 at

213;7-16).

34

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 38 of 51

Z. Edmonds
Nos. 8467 & 8485

The Commission finds that Appellant could have filled Mr. Hemandez’s initial request for
citation data in one of two ways First, she could have assigned her staff the task of conducting a
manual search through the Parking Division’s paper records Second, she could have submitted a
request to the Xerox project manager for a report based upon a search of historic data stored in
Xerox’s databases.

ln either case, it may have been unreasonable for the OIG to expect production of such
information immediately, but Mr. Hernandez demonstrated empathy and patience in his
communications with Appellant over the course of September, October and November 2014.
Unfortunately, his polite inquiries did not prompt Appellant to focus on production

Mr. Hernandez’s patience began to wan by December 2014. His email of January 12, 2015
is far more indicative of the types of inquiries the Commission has reviewed as part of an OIG
investigation (See App. Exh. 10). ln this email, Mr. Hernandez recapped portions of his interview
with Appellant and asked numerous detailed questions regarding a wide range of subjects Mr.
Hernandez also noted that the questions were the same or similar to those that went unanswered
by l\/Is. Emery. Unlike the January 12th email, Mr. Hernandez’s earlier texts and emails did not
refer to specific pieces of information that remained outstanding

Appellant claimed that part of the reason she did not produce the records requested by Mr.
Hernandez was her work load. There is some support for this in the record. For example, in an
email to Col. Jernigan on July 16, 2014, Appellant wrote that she would be late to a meeting
because she had “just finished putting documents together for the OlG.” (App. Exh. 2). Appellant
also wrote that she was “OVERWHMED! l l” Id. (emphasis in original). Appellant testified that
her work load and illness contributed to the delay in responding to the OlG’s request for

information However, the Commission agrees with Mr. Centola and Mr. Hernandez that

35

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 39 of 51

Z. Edmonds
Nos. 8467 & 8485

Appellant’s sick leave did not relieve the DPW or the Parking Division of the responsibility to
respond to the various requests for information Appellant was obligated to delegate her various
duties to others while she was on sick leave or notify Col. Jernigan that she would not be able to
respond to Mr. Hernandez’s request in a timely manner. Apparently, she did attempt to assign Ms.
Emery the task of working with Mr. Hemandez regarding the OlG’s investigation into PCOS.
However, Appellant did a poor job of following through on this delegation and did not closely
monitor Ms. Emery’s response

The Commission finds that Appellant should have either assigned her staff to incrementally
begin the work of searching through paper records or requested that Xerox’s project manager
prepare a report on the tickets issued within the geographic area described by Mr. Hemandez in
August 2014. She did not Appellant’s failure to make such a request was not intentional or
purposefully designed to thwart the OlG’s investigation Rather, a combination of her workload,
illness and transition to a new ticket processing vendor likely caused her to lose track of the OlG’s
request.10 Nevertheless her failure to take appropriate action in response to Mr. Hernandez’s
requests in August of 2014 hindered the OlG’s investigation into PCO misconduct

Based upon the foregoing the Commission finds that Appellant did fail to fully and
expediently cooperate with l\/Ir. Hemandez regarding the OlG’s investigation into PCO
misconduct However, we also find that Appellant’s lack of cooperation was unintentional, out of
character based upon her prior interactions with OIG investigators and due in part to her heavy

work load and illness These facts serve as mitigating factors to the underlying misconduct

 

10 The Commission is not convinced that Mr. Hemandez text of August 6, 2014 pertained to GPS data related to the
OIG’s investigation into PCOs. First, Appellant claims that she met with Mr. Hemandez on August ll, 2014, five
days after Mr. Hernandez’s initial text. Second, the OIG had at least two other active investigations that could have
involved a request for GPS data.

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 40 of 51

Z. Edmonds
Nos. 8467 & 8485

2. Interference in Departmental Investigations into Allegations of Sexual
Harassment against Alton Jones

ln Appellant’s termination notice, the DPW alleged that Appellant spoke with Mr. Jones
regarding the sexual harassment allegations and in doing so interfered with Col. Jemigan’s
investigation However, Appellant denied speaking with Mr. J ones regarding the substance of the
allegations against him, and l\/Ir. Jones testified that the first time he learned of the nature of the
allegations against him was during a conversation with a City attorney. ln fact it was Col. Jernigan
who contacted Appellant while she was on sick leave, and asked her to arrange a meeting between
Mr. J ones and himself. Thus, the Commission finds that Appellant’s contact with Mr. J ones during
the course of the investigation was appropriate and prompted by Col. Jernigan We do not find
that Appellant’s communications with Mr. J ones interfered with the DPW’s investigation

The DPW also made the following allegations against Appellant regarding the
investigation into Mr. Jones’s conduct

[Appellant] also spoke with the three current DPW employees named as potential

witnesses Ashley Terry, lndia Toney, Rachel Cook and Mr. Thomas Terry, an

employee in the Department of Property Management who was related to the

complainant a former DPW employee [Appellant’s] actions interfered with [Col.

Jemigan’s] investigation without [his] permission or knowledge, and while

[Appellant] was out on sick leave After speaking with [Appellant], one of the

potential witnesses changed her original statement and another one refused to

provide any substantive comments
(H.E. Exh. 2). The Commission breaks down each allegation below:

As a preliminary matter, there was no evidence or testimony establishing that Appellant
had any conversations with Ashley Terry regarding her allegations against Mr. Jones. ln her
statement Ms Terry states that; l) she had spoken with her father about the alleged sexual

harassment and 2) no one attempted to have her withdraw or otherwise change her initial

statement (App. Exh. 44). The DPW further alleged that Appellant reached out to Mr. Terry, the

37

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 41 of 51

Z. Edmonds
Nos. 8467 & 8485

father of Ms. Terry and Ms. Scott in an attempt to interfere with the DPW’s investigation Ms.
Terry’s statement to the OIG directly contradicts this allegation lf Appellant had contacted Mr.
Terry in an attempt to influence the actions of his daughters the Commission would have expected
Ms. Terry to mention that to the OlG. lnstead, she specifically stated that no one had asked her to
withdraw or otherwise alter her statement even after having a conversation with her father.

Col. Jernigan’s belief that Appellant spoke with Ms Toney, Ms. Cook and Mr. Terry in
order to interfere with the DPW’s investigation into the allegations against Mr. J ones is based upon
circumstantial evidence and speculation Ms. Toney explicitly wrote that she withdrew her
statement because she did not want it used against her fellow employees She further wrote that
she felt pressured by Ms. Copeland and Ms. Terry to provide the first statement (App. Exh. 44).
Appellant testified that she reached out to Ms Toney only because a relative of Ms. Toney’s had
informed Appellant that Ms. Toney was distraught over an incident at work and was in tears.
Appellant denied pressuring l\/ls. Toney to withdraw her statement l\/Is. Toney did not testify.

Col. Jemigan’s speculation that Appellant’s communication with Ms. Cook prompted Ms.
Cook to refrain from providing any evidence or testimony against Mr. .l ones is directly
contradicted by l\/ls. Cook’s statement in which she claims that she did not feel comfortable
providing Ms Copeland a statement and that she and Appellant did not discuss the allegations
against Mr. J ones (DPW Exh. 23). Ms Cook did not testify.

Finally, Appellant acknowledged that she spoke with Mr. Terry, the father of the
complainant (Ms. Scott) and one of the witnesses (l\/Is. Terry). Appellant reached out to l\/lr. Terry
because she had a good working relationship with him and was worried about the apparent conflict
in the Towing Unit Appellant denied asking Mr. Terry to talk his daughters into withdrawing

their statements and, when interviewed by the OlG, l\/ls. Terry stated that no one had asked her to

38

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 42 of 51

Z. Edmonds
Nos. 8467 & 8485

withdraw or change her statement and asserted that she had discussed the matter with her father.
(App. Exh. 44).

Finally, the DPW failed to provide the Commission with any evidence that Appellant had
a motive in getting Ms Toney and l\/ls. Cook to change their stories Appellant testified that she
had disciplined Mr. J ones in the past and had no incentive to quash the investigation into his alleged
sexual harassment (Tr. v. 7 at 51 :13-16). There was no testimony that Appellant and Mr. J ones
were friends or saw each other outside of a work setting and Appellant herself stated that she “had
nothing to gain” by getting Ms. Toney or Ms. Cook to change their statements Without a motive,
the DPW asks the Commission to make assumptions about conversations between l\/ls. Toney and
Ms. Cook that Appellant disputes The Commission will not accept circumstantial evidence and
speculation over live testimony and written statements

The DPW did not produce a scintilla of evidence to support its speculation that Appellant
attempted to tamper with the witnesses against Mr. Jones. Ms Toney’s June 23rd statement Ms.
Cook’s statement Ms. Terry’s statement and Appellant’s testimony severely undercut the DPW’s
broad assumptions and speculations Based upon the foregoing we find that Appellant did not
interfere with the DPW’s investigation into the allegations against Mr. Jones We accept
Appellant’s testimony that she reached out to Ms. Toney, l\/ls Cook and Mr. Terry after learning
that there was conflict within the towing division Due to the close working relationship Appellant
had with many of her subordinates her desire to address distraught employees is understandable

Finally, we note that Col. Jernigan ultimately found that there was insufficient evidence to
substantiate the allegations against Mr. Jones in part because Ms. Toney withdrew her original
statement The Commission would be remiss if it did not point out that regardless of whether or

not Mr. Jones’s conduct rose to the level of discipline, his sexually explicit conversations with

39

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 43 of 51

Z. Edmonds
Nos. 8467 & 8485

staff members (several of whom reported to him) certainly warranted some form of verbal or
written counselling at a minimum

3. Retaliation Against Supervisor Valerie Petty

Typically, the Commission’s analysis of retaliation involves a claim by an employee that
an appointing authority has engaged in retaliatory behavior in violation of Rule ll, § 10.1. ln such
cases the Commission applies a burden shifting framework in which the employee must first
establish a prima facie case of retaliation Then the burden shifts to the appointing authority to
establish a non-retaliatory, business-based reason for the alleged retaliatory action lf the
appointing authority can articulate such a reason the burden shifts back to the employee to
establish that the reason provided Was pretext for the appointing authority’s retaliatory motive
Here, the Commission believes that the burden shifting framework is still appropriate, but that the
DPW bears the initial burden. Thus DPW must establish; 1) l\/ls Petty engaged in “protected
activity” when she wrote an email to Ms. Copeland on May 8, 2015 complaining of Appellant’s
management of the Parking Division 2) Appellant subjected Ms. Petty to discriminatory treatment
3) the discriminatory treatment was a result of Ms Petty’s “protected activity.”

The DPW alleged that Ms. Petty’s May 8, 2015 email to Ms. Copeland constituted
protected activity for the purposes of the alleged retaliation The May 8th email does not contain
any allegations that Appellant broke the law or violated a regulation Civil Service Rule or City
ordinance Rather, Ms Petty alleged that Appellant did not respect any supervisor except for Ms.
Emery and did not provide any support to other supervisors (App. Exh. 25). Ms Petty also
observed that “we have a good staff of people but all it takes is one apple to spoil the bunch and
unfortunately we have two.” ]a'. Based upon the email’s context and content it is a reasonable

assumption that Ms Petty was referring to Ms. Emery and Appellant as “bad apples.” The question

40

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 44 of 51

Z. Edmonds
Nos. 8467 & 8485

for the Commission is whether or not an employee’s common gripe about his or her supervisor
rises to the level of protected activity in the context of a claim of retaliation We find that it does
not

ln arguing that Ms. Petty’s email constitutes “protected activity,” the DPW asks the
Commission to establish precedent that could have dramatic implications across municipal
government By way of example, the Commission refers to its analysis of Appellant’s retaliation
claims lf all Appellant had to do to establish that she engaged in protected activity was to show
she complained about the actions of Col. Jernigan and/or Ms Copeland, her path to a prima facie
case of retaliation would have been much easier. The Commission finds that for the purposes of
a claim of retaliation an employee must do more than simply produce evidence that he or she
complained about his or her boss

Yet, even if the Commission were to find that Ms Petty’s complaints about Appellant
constituted protected activity, the DPW did not establish that Appellant’s reassignment of training
duties constituted a discriminatory act The DPW alleged that Appellant manipulated Ms. Petty’s
work assignments after learning of an email in which l\/ls. Petty complained to Ms. Copeland about
Appellant’s management style (H.E. Exh. 2). Col. Jernigan acknowledged that l\/ls. Petty’s
reassignment did not constitute discipline or a demotion but that Ms. Petty perceived the
reassignment as a “radical change in supervisory responsibility or trust.” (Tr. v. 5 at 139:21-140:7).

The Commission has held that retaliation does not necessarily have to involve discipline to
be actionable under our rules and the Louisiana Supreme Court has observed that a drastic change
in assignment - even one that does not involve a loss of pay ~ may constitute retaliation in specific
circumstances Bannister v. Dep't of Streets, 95-0404 (La. 1/16/96, 10), 666 So.2d 641, 648 (a

mandate from an appointing authority that an employee work out of class may constitute

41

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 45 of 51

Z. Edmonds
Nos. 8467 & 8485

retaliation). Yet, there was no testimony as to how much time, on average, Ms. Petty dedicated to
training activities and thus how substantial the reassignment was Similarly, there is nothing in
the record regarding how Ms. Petty’s reassignment altered the hierarchy within the Parking
Division. Therefore, the Commission finds that there is insufficient evidence in the record to
establish that Ms. Petty’s reassignment constituted a dramatic change in working conditions

Finally, Appellant’s April 5, 2015 memorandum, in evidence as “Appellant Exhibit 6,”
suggests that Appellant was contemplating a shift in the training functions for newly hired PCOs
as well as in-service training for existing Parking Division employees before Ms. Petty wrote her
emails to Col. Jernigan and Ms. Copeland. The memorandum is directed to “Acting Section
Managers” and purports to address a revision to the “chain of command.” Section managers were
privy to Appellant’s plans to reallocate supervisors among the various units in the Parking
Division but the message never got to the first-level supervisors This prompted Ms. Petty to
reach out to Appellant and challenge her reassignment Appellant then articulated a legitimate,
non-retaliatory reason for the reassignment Namely, the desire to rotate all supervisors through
various tasks and assignments to determine if the supervisors are able to demonstrate a particular
aptitude regarding such tasks and assignments Appellant likely should have communicated the
change in assignments to the first-level supervisors well in advance of the implementation date,
but her failure to do so does not constitute misconduct or retaliation

As a result of the above findings the Commission holds that the DPW has failed to

establish that Appellant’s reassignment of Ms. Petty’s training duties constituted retaliation

42

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 46 of 51

Z. Edmonds
Nos. 8467 & 8485

4. Settlement of Giara Mahogany Appeal Without/luthorization or Approval from
DPWDirector

Col. Jernigan testified that he became aware of the DPW’s practice that authorized the
Parking Administrator to settle disciplinary cases after Appellant settled Ms. Mahogany’s case
And, it was only after this discovery that Col. Jernigan decided to change the practice

lf Appellant had settled a matter in violation of any newly-adopted procedure for settling
cases the DPW’s allegations would be on solid footing However, its current charge of misconduct
is based upon Col. Jemigan’s assumption that Appellant would not settle l\/ls. Mahogany’s appeal
without first checking with Col. Jemigan Yet, in the past neither Col. Jernigan nor his
predecessors had asked the Parking Administrator to clear settlements with the DPW Director
before finalizing such agreements While Col. Jernigan was “pretty clear” that Ms Mahogany’s
misconduct warranted a forty-five-day suspension and any reduction would need his approval, he
did not specifically communicate that to Appellant As a result the Commission finds that
Appellant did not have notice that the approach to settling appeals she had followed for the past
six years was different in Ms. Mahogany’s case Appellant’s settlement of Ms. Mahogany’s appeal
did not constitute misconduct

C. Impact on the Appointing Authority’s Efficient Operations

The only allegation of misconduct the DPW established by a preponderance of the evidence
was Appellant’s failure to cooperate with the OIG’s investigation into PCOs. As a result the
Commission will limit its analysis to whether or not Appellant’s failure had an adverse impact on
the DPW’s efficient operations

PCOs represent the very public face of the DPW and Parking Division. They are often the
only Parking Division employees with whom the general public interact The City relies upon

PCOs to enforce parking ordinances and to do so in a professional, efficient and ethical manner.

43

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 47 of 51

Z. Edmonds
Nos. 8467 & 8485

As a result of concerns raised by OIG investigators and businesses in the CBD, the OIG initiated
an investigation into the possibility of PCOs loitering in CBD businesses and issuing improper
and/or retaliatory citations At the inception of the investigation Appellant as head of the Parking
Division should have recognized that the alleged impropriety perpetrated by PCOs represented a
dramatic breach of trust and undermined the core mission of the Parking Division. Bearing that in
mind, Appellant and her staff should have done everything in their power to expedite production
of any requested records

Ultimately, the OIG released a report confirming that PCOs were loitering in businesses
when they should have been performing enforcement duties but left unanswered the question of
whether PCOs were issuing retaliatory citations The reason for the OIG’s inability to make a
conclusion regarding the retaliatory nature of the citations was Appellant’s failure to produce “all
citations issued to vehicles parked near the addresses of the complaints for the period of 2012 to
2014.” While Appellant disputes Mr. Hernandez’s claims as to the initial scope of the request she
acknowledged that at a minimum, Mr. Hemandez asked for copies of all citations issued near the
“Federal Complex” on Poydras St. for 2012 through 2014. Appellant could have produced these
documents albeit after a great deal of time and effort lnstead, she continued to put off the request

ln the end, the OIG and DPW were unable to determine if PCOs had acted in an
unprofessional an unethical manner. This represents a substantial negative impact on the efficient
operations of the DPW and Parking Division. As Parking Administrator, Appellant bears the bulk
of the responsibility for the failure Mr. Hemandez repeatedly checked in with Appellant during
the months between his initial request and the release of the report and the Commission finds that

he never altered or withdrew his original request for citations issued around the “Federal

44

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 48 of 51

Z. Edmonds
Nos. 8467 & 8485

Complex.” lf Appellant believed that she would be unable to fill the request in a timely manner,
she should have notified Mr. Hemandez and sought assistance from Col. Jemigan.ll
D. Was the Discipline Commensurate with Appellant’s Ofi`ense

The Commission must independently decide, based upon the facts presented in each
appeal, whether the punishment imposed by an appointing authority was commensurate with the
offense Cornelius v. Dep't ofPolice, 2007-1257 (La.App. 4 Cir. 3/19/08, 6), 981 So.2d 720, 724.
ln the matter now before the Commission the question is whether or not Appellant’s misconduct
warranted termination otherwise, the discipline would be “arbitrary and capricious” See
Waguespack v. Dep't ofPolice, 2012-1691 (La. App. 4 Cir. 6/26/13, 5); 119 So.3d 976, 978 (citing
Staehle v. Dept. ofPolz`ce, 98-0216 (La. App. 4 Cir. 11/18/98), 723 So.2d 1031, 1033).

The Commission’s authority to “hear and decide” disciplinary cases “includes the authority
to modify (reduce) as well as to reverse or affirm a penalty.” Whitaker v. New Orleans Police
Dept., 863 So.2d 572, 576 (La.App. 4 Cir. 9/17/03)(citing La. Const. art. X, § 12; Branighan v.
Department ofPolice, 362 So.2d 1221, 1223 (La.App. 4 Cir.1978)); Bankston v. Dep't of Fire,
2009-1016 (La.App. 4 Cir. 11/18/09, 10), 26 So.3d 815, 822 (an appointing authority’s failure to
properly consider mitigating circumstances rendered a ninety-day suspension arbitrary and
capricious). However, the authority to reduce a penalty can only be exercised if there is insufficient
cause for imposing the greater penalty. ]d. As we have stated in the past the Commission does
not exercise this authority lightly. Yet, in the matter now before us there is insufficient cause to

support Appellant’s termination

 

11 Appellant did indicate to Col. Jernigan that she felt “overwhelmed” but that was in an email sent before Mr.
Hemandez made his initial request on August l l, 2014. Appellant notified Col. Jernigan of the request at the time,
but never indicated that she was having difficulty assembling the data or that she was not planning on filling the
request

45

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 49 of 51

Z. Edmonds
Nos. 8467 & 8485

Col. Jernigan testified that Appellant’s failure to cooperate with the OIG’s investigation
was the most serious incident of misconduct cited in the termination letter and would have justified
termination as a stand-alone incident of misconduct (Tr. v. 9 at 111:1-112:25). However, the
Commission recognizes several factors that serve to mitigate the underlying misconduct

First and foremost prior to her termination Appellant had served in the Parking Division
for thirty-two years without any discipline and had received “Outstanding” performance ratings in
2012 and 2013. An employee’s prior disciplinary history and performance should factor into an
appointing authority’s decision to issue discipline

Secondly, Appellant had cooperated with OIG investigations into allegations against
Parking Division personnel on numerous prior occasions ln fact she had a reputation for openness
and cooperation among the investigators within the OIG. During the OlG’s investigation into the
PCOs there were several other active OIG investigations and Appellant facilitated those
investigations by producing documents and arranging for interviews Despite unsubstantiated
claims to the contrary, the Commission finds that Appellant’s failure to produce the records in
question was not designed to thwart the OlG’s investigation

Finally, there is nothing in the record to suggest that Appellant understood that she faced
discipline, up to and including termination for her failure to provide Mr. Hemandez with the
documents he requested in August 2014. ln making this finding the Commission does not suggest
that Mr. Hemandez was under any obligation to continually reiterate his initial request However,
all Parties would have benefitted if Mr. Hemandez or Mr. Centola indicated that Appellant’s
continued failure to produce historic citation data would be featured prominently in the OlG’s final
report if progress was not made. As late as May 19, 2015 - one month prior to the OIG’s release

of the report ~ there was no indication that Appellant’s failure to respond to the original request

46

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 50 of 51

Z. Edmonds
Nos. 8467 & 8485

would be part of the report Had Mr. Hemandez or other OIG investigator made clear that
Appellant’s delay was going to occupy a substantial portion of the report the outcome may have
been different

As a result of the foregoing the Commission finds that while Appellant did engage in
misconduct when she failed to produce historic citation data, such misconduct did not warrant
termination There was nothing in the record to assist the Commission in determining what an
appropriate level of discipline would be in the matter now before us.

V. CONCLUSION

As a result of the above findings of fact and law, the Commission hereby DENIES-lN-
PART and GRANTS-lN-PART the appeal. Termination was not commensurate with Appellant’s
misconduct and the Commission remands the matter back to the Hearing Examiner for the limited
purpose of determining what level of discipline would be appropriate based upon the one
substantiated allegation of misconduct The Hearing Examiner shall limit each party’s presentation
to one hour. Should the Parties desire, they may submit the matter through written briefs limited
to fifteen pages Finally, the Commission Orders the DPW to immediately reinstate Appellant
However, the Commission will reserve awarding any back pay or emoluments of employment
until after the Hearing Examiner provides a recommendation regarding the appropriate level of
discipline

The Commission DENIES Appellant’s claim under Rule ll, § 10.1.

THE REl\/IAINDER OF THIS PAGE lS lNTENTlONALLY BLANK.

SlGNATURES APPEAR ON THE FOLLOWING PAGE.

47

Case 2:16-cv-00298-lLRL-DEK Document 129-5 Filed 03/08/19 Page 51 of 51

Z. Edmonds
Nos. 8467 & 8485
,A.»

Judgment rendered this o day of §§ §£¢.._q;¢;, 2017.

CITY OF NEW ORLEANS CIVIL SERVICE COMMISSION

sam

TANIA rETLoW, c\:tr</rif/r`fssloNER

/frm,g¢€é@ /£L-°~_"a£¢w)

RONALD P. McCLAlN, VlCE-CHAIRMAN

 

STEPHEN CAPUTO, COMMISSIONER

%/;u / 17

i)ATE*

DAT§//q////
el m \ "1

 

DATE

48

